Case: 11-10255         Date Filed: 10/30/2012      Page: 1 of 2


                                                                                        [PUBLISH]
                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-10255
                                      ________________________

                                D.C. Docket No. 0:06-cv-60370-MGC


MICHAEL GEORGE BRUNO, SR.,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner - Appellant,

                                                  versus

SECRETARY,
FLORIDA DEPARTMENT OF CORRECTIONS,

                                          lllllllllllllllllllllllllllllllllllll Respondent - Appellee.
                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________
                                       (October 30, 2012)

Before TJOFLAT, MARTIN and EDMONDSON, Circuit Judges.

PER CURIAM:

         Michael George Bruno, Sr., a Florida death row inmate, appeals from the

district court’s denial of his first federal habeas corpus petition, brought pursuant
                Case: 11-10255       Date Filed: 10/30/2012      Page: 2 of 2

to 28 U.S.C. § 2254. This case is currently under submission after briefing and

oral argument.

       On October 24, 2012, Mr. Bruno’s counsel filed a motion to dismiss appeal

because he was notified on October 23 that Mr. Bruno died of natural causes. The

Florida Department of Corrections’ website now also indicates that Mr. Bruno is

deceased. See Offender Search, Florida Department of Corrections, (last updated

October 23, 2012).

       The death of the habeas petitioner renders a habeas action moot. See Dove

v. United States, 423 U.S. 325, 96 S. Ct. 579 (1976). In light of this, we vacate the

judgment and remand the case to the district court with directions to dismiss the

case as moot. See Knapp v. Baker, 509 F.2d 922, 922–23 (5th Cir. 1975);1 see

also Griffey v. Lindsey, 349 F.3d 1157, 1157 (9th Cir. 2003); McMillin v.

Bowersox, 102 F.3d 987 (8th Cir. 1996); Hillman v. McCaughtry, 14 F.3d 350,

350 (7th Cir. 1994); Hann v. Hawk, 205 F.2d 839, 839–40 (8th Cir. 1953).

VACATED AND REMANDED WITH INSTRUCTIONS.




       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.

                                               2